              Case 2:20-cv-01048-MJP Document 17 Filed 11/02/20 Page 1 of 4




 1                                                                     The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                         AT SEATTLE
10
      AMAZON CONTENT SERVICES LLC, a
11    Delaware corporation, PENGUIN RANDOM                     NO. 2:20-cv-01048 MJP
      HOUSE LLC, a Delaware corporation, LEE
12    CHILD, SYLVIA DAY, JOHN GRISHAM, C.J.                    PLAINTIFFS’ STATUS REPORT
      LYONS, DOUG PRESTON, JIM                                 PURSUANT TO OCTOBER 27,
13    RASENBERGER, T.J. STILES, R.L. STINE,                    2020 ORDER (DKT. 16)
      MONIQUE TRUONG, SCOTT TUROW,
14    NICHOLAS WEINSTOCK, AND STUART
      WOODS,
15
                                  Plaintiffs,
16
              v.
17
      KISS LIBRARY d/b/a KISSLY.NET,
18    WTFFASTSPRING.BID, LIBLY.NET, and
      CHEAP-LIBRARY.COM, RODION
19    VYNNYCHENKO, ARTEM
      BESSHAPOCHNY, JACK BROWN, and
20    DOES 1-10,
21                                Defendants.
22            Pursuant to the Court’s Minute Order issued October 27, 2020, Dkt. 16, Plaintiffs

23    provide this report updating the status of litigation in this case.

24            Procedural Posture. Plaintiffs, a collection of some of the world’s most prominent

25    publishers and authors, filed this action on July 7, 2020, to stop Defendants’ widespread

26    copyright infringement of Plaintiffs’ works through a ring of piracy websites. Plaintiffs named

27    as Defendants the ring of piracy websites and their known and unknown operators, Defendants

     PLAINTIFFS’ STATUS REPORT                                                    Davis Wright Tremaine LLP
                                                                                     920 Fifth Avenue, Suite 3300
     (No. 2:20-cv-01048)                                                              Seattle, WA 98104-1640
                                                                                206.622.3150 main · 206.757.7700 fax
              Case 2:20-cv-01048-MJP Document 17 Filed 11/02/20 Page 2 of 4




 1    Rodion Vynnychenko, Artem Besshapochny, Jack Brown, and Does 1-10. That same day,

 2    Plaintiffs filed a motion seeking, among other relief, a temporary restraining order, alternate

 3    service on certain Defendants, expedited discovery, and an ex parte restraint on Defendants’

 4    assets and websites. Dkt. 2 (together with its supporting declarations, the “Motion”). On July

 5    8, 2020, this Court granted that Motion. Dkt. 10 (the “TRO Order”). On August 27, 2020, this

 6    Court granted Defendants a preliminary injunction and related relief. Dkt. 15.

 7           Service of Process. Immediately upon issuance of the TRO Order, Plaintiffs began the

 8    process of serving the named Defendants, all of whom are located overseas.

 9              Defendant Kiss Library. On July 8, 2020, Plaintiffs served the Summons and

10               Complaint, the Motion, and the TRO Order on Defendant Kiss Library, via email

11               pursuant to the Court’s authorization for alternate service in the TRO Order. See

12               Dkt. 12 ¶ 3.

13              Defendant Jack Brown (located in Australia). On September 29, 2020, Plaintiffs

14               personally served Defendant Jack Brown in Erskineville, New South Wales,

15               Australia, with the Summons and Complaint, the Motion, and the TRO Order by

16               process server. Plaintiffs have therefore effected proper service on Mr. Brown in

17               accordance with the Hague Convention and local law. See, e.g., DFSB Kollective

18               Co. v. Tran, 2011 WL 6730678, at *6 (N.D. Cal. Dec. 21, 2011) (service by process

19               server in Australia was proper because “[b]oth the Hague Convention, and the rules

20               of civil procedure in New South Wales allow personal service of process on an

21               individual by private-process server”).

22              Defendants Vynnychenko and Besshapochny (located in Ukraine). Plaintiffs have

23               been diligently working to serve Messrs. Vynnychenko and Besshapochny under the

24               Hague Convention on the Service Abroad of Judicial and Extrajudicial Documents

25               in Civil or Commercial Matters (the “Hague Convention”). Under Ukrainian law,

26               documents to be served under the Hague Convention must be served by a court at a

27               judicial hearing.

     PLAINTIFFS’ STATUS REPORT                                                   Davis Wright Tremaine LLP
                                                                                    920 Fifth Avenue, Suite 3300
     (No. 2:20-cv-01048)                                                             Seattle, WA 98104-1640
                                                                               206.622.3150 main · 206.757.7700 fax
              Case 2:20-cv-01048-MJP Document 17 Filed 11/02/20 Page 3 of 4




 1                  o Mr. Besshapochny. The Ukrainian court served Mr. Besshapochny with the

 2                      Summons and Complaint, the Motion, and the TRO Order at a hearing on

 3                      November 2, 2020, and is now in the process of completing a Certificate of

 4                      Service under the Hague Convention and transmitting it to the Ukrainian

 5                      Ministry of Justice. Plaintiffs understand from local counsel in Ukraine that

 6                      this process, including obtaining the necessary translations for filing

 7                      confirmation of service with this Court, will likely take several more weeks.

 8                  o Mr. Vynnychenko. The court has scheduled a hearing for November 4, 2020

 9                      on Plaintiffs’ request to serve Mr. Vynnychenko. If Mr. Vynnychenko

10                      appears for that hearing and service is completed, then Plaintiffs can proceed

11                      with obtaining the Certificate of Service from the Ukranian Ministry of

12                      Justice. If Mr. Vynnychenko does not appear, then Plaintiffs understand that

13                      the hearing and attendant notices will need to be reset to another date in

14                      order to effect service under the Hague Convention.

15           Next Status Report. Given the ongoing efforts and challenges for serving under the

16    Hague Convention in Ukraine, Plaintiffs respectfully request that the Court schedule another

17    status conference in approximately 90 days, by which time Plaintiffs hope to have completed

18    and obtained confirmation of service in Ukraine on both Messrs. Vynnychenko and

19    Besshapochny.

20           DATED this 2nd day of November, 2020.

21                                                     DAVIS WRIGHT TREMAINE LLP
22                                                     By s/ John A. Goldmark
                                                         John A. Goldmark, WSBA #40980
23                                                       Caesar Kalinowski, WSBA #52650
                                                         920 Fifth Avenue, Suite 3300
24                                                       Seattle, WA 98104-1610
                                                         Telephone: 206-622-3150
25                                                       Email: JohnGoldmark@dwt.com
                                                                 CaesarKalinowski@dwt.com
26
                                                           Elizabeth A. McNamara (pro hac vice)
27                                                         1251 Avenue of the Americas, 21st Floor

     PLAINTIFFS’ STATUS REPORT                                                  Davis Wright Tremaine LLP
                                                                                   920 Fifth Avenue, Suite 3300
     (No. 2:20-cv-01048)                                                            Seattle, WA 98104-1640
                                                                              206.622.3150 main · 206.757.7700 fax
             Case 2:20-cv-01048-MJP Document 17 Filed 11/02/20 Page 4 of 4



                                               New York, NY 10020-1104
 1                                             Telephone: 212-489-8230
                                               Email: LizMcNamara@dwt.com
 2
                                               Attorneys for Amazon Content Services
 3                                             LLC, Penguin Random House LLC, Lee
                                               Child, Sylvia Day, John Grisham, C.J.
 4                                             Lyons, Doug Preston, Jim Rasenberger,
                                               T.J. Stiles, R.L. Stine, Monique Truong,
 5                                             Scott Turow, Nicholas Weinstock, and
                                               Stuart Woods
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

     PLAINTIFFS’ STATUS REPORT                                      Davis Wright Tremaine LLP
                                                                       920 Fifth Avenue, Suite 3300
     (No. 2:20-cv-01048)                                                Seattle, WA 98104-1640
                                                                  206.622.3150 main · 206.757.7700 fax
